Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:  The Kirenko reference is directed to carrying out remote photoplethysmography and the Sostek reference is directed to method and device for evaluating tissue injuries based on infrared emission spectra and/or emission level from injured tissue and then the infrared data can be evaluated to identify one or more levels of burn severity within the tissue.  The prior art of record however does not teach of a system and method imaging of burns based on photoplethysmography data derived from plurality of images, generating a classified image based on the plurality of images and burn status of the areas of the tissue region, and segmenting individual pixels of the classified image among a plurality of tissue categories based on the burn status of the areas of the tissue region corresponding to the individual pixels.  
Beall (4693255): directed to medical analysis system and method for assessing the severity of trauma to human skin for objectively analyzing the degree of burns to human skin by analyzing data derived from a predetermined and preselected number of frames on a pixel by pixel analysis and generating a two-dimensional pixel array or map to be displayed and used by physician to determine skin burn severity (col. 3 lines 42-47, col. 5 lines 57-col. 6 line 8).  The reference however does not teach of a system and method imaging of burns based on photoplethysmography data derived from plurality of images, generating a classified image based on the plurality of images and burn status of the areas of the tissue region, and segmenting individual pixels of the classified image among a plurality of tissue categories based on the burn status of the areas of the tissue region corresponding to the individual pixels.  

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793